Citation Nr: 0805028	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for right ankle injury 
residuals with traumatic arthritis, currently evaluated as 
20% disabling.

2.  Entitlement to an increased rating for left great toe 
laceration residuals with partial amputation, currently 
evaluated as 10% disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1970 to December 
1971, September 1972 to August 1974, and November 1974 to 
December 1976.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 1997 rating action that denied 
ratings in excess of 10% each for right ankle injury 
residuals with traumatic arthritis and left great toe 
laceration residuals with partial amputation, and an April 
1998 rating action that denied a T/R.  

By decision of September 1998, the Board granted a 20% rating 
for right ankle injury residuals with traumatic arthritis, 
and that was implemented by rating action of May 1999; the 
matter of a rating in excess of 20% remained for appellate 
consideration.

By decision of March 2001, the Board remanded the T/R issue 
to the RO for further development of the evidence and for due 
process development.

By decision of April 2003, the Board remanded all 3 issues on 
appeal to the RO for further development of the evidence and 
for due process development.

By decision of June 2003, the Board denied a T/R, a rating in 
excess of 20% for right ankle injury residuals with traumatic 
arthritis, and a rating in excess of 10% for left great toe 
laceration residuals with partial amputation.  The veteran 
appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By March 2004 Order, the Court 
vacated the Board's June 2003 decision and remanded the 
matters to the Board for compliance with the instructions 
contained in a March 2004 Joint Motion to Remand of the 
Appellant and the VA Secretary.

By decisions of July 2004 and February 2005, the Board 
remanded the issues on appeal to the RO for further 
development of the evidence and for due process development.

By decision of October 2005, the Board granted a 30% rating 
for right ankle injury residuals with traumatic arthritis, 
and denied a T/R and a rating in excess of 10% for left great 
toe laceration residuals with partial amputation.  The 
veteran appealed the Board decision to the Court.  By March 
2007 Memorandum Decision, the Court vacated the Board's 
October 2005 decision and remanded the matters to the Board 
for readjudication.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.

REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claims on appeal has not been 
accomplished.

Although the record contains some correspondence from the RO 
to the veteran in 2001 and 2004 addressing some VCAA notice 
and duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the VA must furnish him at least 
general notice of that requirement.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran has not received proper notice of 
the criteria that governs his claims, or been furnished an 
opportunity to respond thereto.  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  To avoid any prejudice to 
the veteran, the Board finds that the RO, in the first 
instance, must give the veteran full notice of the criteria 
set forth in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.
 
On remand, the RO should also obtain all records of 
outstanding medical and podiatric treatment and evaluation of 
the veteran for his right ankle injury and left great toe 
laceration residuals at the Jesse Brown VA Medical Center 
(VAMC) in Chicago, Illinois from 2007 up to the present time.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran a 
letter that informs him of what kind of 
evidence is needed to substantiate his 
increased compensation claims, to 
specifically include the criteria set 
forth in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  
The letter should also request him to 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
decisions in Dingess/
Hartman and Vazquez-Flores, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full 1-year period to respond 
(although the VA may decide the claims 
within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

3.  The RO should obtain from the Jesse 
Brown VAMC in Chicago, Illinois copies of 
all records of medical and podiatric 
treatment and evaluation of the veteran's 
right ankle injury and left great toe 
laceration residuals from 2007 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

4.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

